Citation Nr: 1707235	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a heart condition, to include as secondary to Agent Orange exposure. 

4.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Joseph R. Ledbetter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from December 1961 to April 1966, and again from June 1972 to July 1974, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision dated July 2012, January 2015 and October 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas (Agency of Original Jurisdiction (AOJ)).  In those decisions, the AOJ denied the Veteran's service connection claims for high blood pressure and a heart condition, his increased rating claims for service-connected diabetes mellitus and PTSD, and his claim for individual employability.  The Veteran timely appealed. 

The Veteran and his girlfriend provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  During the hearing, the record was held open for an additional 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is in the claims folder.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets further delay, additional development is necessary before appellate adjudication.  

The Board first observes that the Veteran's attorney has declined to waive AOJ consideration of evidence not considered in a prior adjudication.  See Hearing Transcript dated June 2016.

PTSD, diabetes and TDIU

At the hearing in June 2016, the Veteran testified to difficulty speaking to examiners regarding the nature and severity of his PTSD.  He did, however, provide testimony of his PTSD symptomatology which was supplemented by a witness observer.  The Veteran should be afforded additional examination which has benefit of review of this hearing testimony.  Additionally, the Veteran was last afforded VA examination for diabetes in 2012.  On remand, an additional examination should be afforded which includes findings with regard to the functional impacts caused by all service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.

Hypertension

The Veteran avers that his current hypertension disability stems from his service-connected diabetes mellitus, or alternatively, from his exposure to Agent Orange.  

The Veteran's service treatment records demonstrate elevated blood pressure readings upon his discharge from service.  See Report of Medical Examination dated July 2, 1974.

Additionally, the Veteran holds a diagnosis of hypertension and, as a result of his service in the Republic of Vietnam during the Vietnam Era, is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(i).  The Board notes that a report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  

As such, the Board finds that the Veteran has satisfied the requirements under 38 C.F.R. § 3.159(c)(4)(i) for obtaining a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one).

Heart Condition

Following an October 2015 Supplemental Statement of the Case (SSOC), pertinent VA treatment records were associated with the claims file.  See Records received October 20 and 21, 2015.  The AOJ is to furnish the Veteran an SSOC if the AOJ receives additional pertinent evidence after the most recent SSOC has been issued or for any other reason a prior SSOC is inadequate.  38 C.F.R. § 19.31(b).  Here, the issue of entitlement to service connection for a heart condition was not readjudicated with consideration of the new evidence of record in a subsequent SSOC.  As this evidence was obtained by the AOJ and a waiver has not been submitted regarding this evidence, a remand is required.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the claims on appeal and associate them with the claims file.  

2.  After records development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims folder contents must be made available for review.  Following examination and review of the record, the examiner is requested to provide opinion on the following:

a)  Is it at least as likely as not (at least 50 percent probability) that the Veteran's hypertension had its onset in service or is otherwise attributed to the Veteran's period of service;

b)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was caused by or is otherwise attributed to the Veteran's exposure to Agent Orange during service;

c)  Is it at least as likely as not that the Veteran's hypertension is caused by or has been aggravated beyond the normal progress of the disorder by the Veteran's service-connected diabetes and/or PTSD.

In so deciding, the examiner is requested to discuss the medical standard for diagnosing hypertension and the medical significance, if any, of any elevated blood pressure readings in service.  The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent, diabetes mellitus and/or PTSD, including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  

3.  Schedule the Veteran for VA PTSD and diabetes mellitus examinations.  The claims folder contents must be made available for review by the examiner.  The PTSD examiner is requested to take into consideration the Veteran's reluctance to speak about his PTSD disability and to consider the significance, if any, of the June 2016 testimony by the Veteran and his girlfriend.  

Additionally, the AOJ should obtain opinion from appropriate physician(s) regarding the functional effects of service-connected PTSD, diabetes mellitus, and peripheral neuropathy of the lower extremities - including the effects of any medications taken for service-connected disability - on his ability to obtain and maintain substantially gainful employment.

3.  After taking any additional development warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




